Citation Nr: 1644142	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-08 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right shoulder disorder as secondary to a service-connected disability.

2.  Entitlement to service connection for left shoulder disorder as secondary to a service-connected disability.

3.  Entitlement to a rating in excess of 20 percent for thoracolumbar sprain. 

4.  The propriety of the assignment of a separate 40 percent rating for left foot drop due to lumbar radiculopathy as of April 5, 2011. 

5.  The propriety of the award of special monthly compensation (SMC) for loss of use of the left foot as of April 5, 2011.

6.  Entitlement to service connection for urinary disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the Department of Veterans Affairs (VA)
Regional Office (RO) in Reno, Nevada.

When this matter was initially before the Board in August 2015, the Board denied entitlement to service connection for a right shoulder disorder and entitlement to service connection for a left shoulder disorder.  The Veteran appealed the Board's August 2015 decision to the United States Court of Appeals for Veterans Claims (Court), which in an June 2016 order, granted the parties' joint motion for remand, vacating the Board's August 2015 decision on the issue of service connection for bilateral shoulder conditions as secondary to Appellant's service-connected conditions and remanding the case for compliance with the terms of the joint motion.  The issues return to the Board for further consideration.

In the August 2015 decision, the Board also remanded the Veteran's back disability, left foot drop, SMC, and a urinary disorder claims to the RO for development.  Because these issues have not been recertified to the Board and the RO is presumably completing that development, these issues will not be further discussed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2016 joint motion for remand, the parties determined that the portion of the Board's August 2015 decision which denied service connection for the Veteran's bilateral shoulder conditions to the extent that it denied service connection for these conditions as secondary to the Veteran's service-connected conditions should be vacated.  Specifically, the parties determined that the Board erred when it failed to consider whether the Veteran was entitled to service connection for his claimed shoulder conditions on a secondary basis.  The parties agreed that the Board failed to consider evidence in the record that potentially raised the possibility that the Veteran's service-connected back disability aggravated his bilateral shoulder conditions, to include a May 22, 2007, VA treatment record indicating that the Veteran described muscular spasms traveling from his back into his shoulders, which may be related to a brace the Veteran wears to treat his service-connected back disability, as well as a June 11, 2008, VA treatment record indicating the Veteran had muscle spasms going to his shoulders from his lower back and accompanying shoulder pain.   

Thus, the Board must remand this matter for compliance with the Court's June 2016  order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.).

The Board has determined a VA examination with a medical opinion regarding whether the Veteran's right and/or left shoulder disorders are caused or aggravated by his service-connected disabilities, to specifically include his service-connected thoracolumbar sprain, is warranted.

The Veteran has not been provided a VA examination for his right and left shoulder disorders.  The Board acknowledges the Veteran has been diagnosed with bilateral shoulder disorders, to include bilateral rotator cuff tendonitis, arthralgia with degenerative joint disease, subacromial bursitis, and shoulder impingement syndrome and VA treatment records show that the right and/or left shoulder conditions may be related to his service-connected thoracolumbar sprain.  

The Board notes that the June 2016 joint motion for remand specifically states that the Veteran does not dispute the Board's denial of service connection for bilateral shoulder conditions on a direct basis, and respectfully requests that the Court dismiss that part of the appeal.  Accordingly, the VA examination need only address secondary service connection.  The examiner must acknowledge the May 22, 2007 VA treatment record indicating that the Veteran described muscular spasms traveling from his back into his shoulders and the June 11, 2008 VA treatment record indicating the Veteran had muscle spasms going to his shoulders from his lower back and accompanying shoulder pain.   

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his right and/or left shoulder disorders and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his right and/or left shoulder disorders.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service right and/or left shoulder problems and any relationship between his service-connected disabilities, and in particular, his back disability, and any right and/or left shoulder problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records with the claims file, provide the Veteran with a VA examination.  The claims files should be made available to and reviewed by the examiner.  The examiner must opine whether it is at least as likely as not that the Veteran's right and/or left shoulder disorders were caused or aggravated (chronically worsened) by any of his service-connected disabilities, to specifically include his service-connected thoracolumbar sprain.  

The opinion must acknowledge the May 22, 2007, VA treatment record indicating that the Veteran described muscular spasms traveling from his back into his shoulders and the June 11, 2008 VA treatment record indicating the Veteran had muscle spasms going to his shoulders from his lower back and accompanying shoulder pain.   

In doing so, the examiner must comment on the impact of the Veteran's treatment for his service-connected disabilities, and in particular, a back brace, in causing or aggravating right and/or left shoulder disabilities.

4.  Then readjudicate whether secondary service connection is warranted for right shoulder and left shoulder disabilities.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

